Citation Nr: 1034103	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for numbness of the hands 
and feet.

2.  Entitlement to service connection for plantar fasciitis.  

3.  Entitlement to service connection for restless leg syndrome 
on the left.  

4.  Entitlement to service connection for high blood pressure.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for chest pain.  

7.  Entitlement to service connection for right rotator cuff 
tendonitis with arm pain.

8.  Entitlement to a compensable evaluation for hemorrhoids.

9.  Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with gastritis.
10.  Entitlement to an initial compensable evaluation for tinea 
pedis.

11.  Entitlement to an initial compensable evaluation for 
headaches.  

12.  Entitlement to an effective date, prior to February 15, 
2000, for the grant of service connection for GERD with 
gastritis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to July 1992 and 
from May 2001 to August 2001 and from May 2002 to August 2002.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

These matters have previously come before the Board.  In December 
2008, the Board remanded the case to the agency of original 
jurisdiction (AOJ) for further development.  The case has been 
returned to the Board for further appellate review.  

The Board notes that in December 2009, the AOJ granted service 
connection for headaches, and in March 2010, granted service 
connection for degenerative disc disease of the lumbar spine and 
L4 radiculopathy.  This represents a full grant of the benefits 
sought in regard to those issues.  

In addition, following the AOJ's certification of appeal in 
February 2010, in April 2010, the Veteran filed a notice of 
disagreement with the December 2009 rating decision in which 
service connection was denied for plantar fasciitis, restless leg 
syndrome on the left, high blood pressure, sleep apnea, and right 
rotator cuff tendonitis with arm pain.  Thus, the Veteran has 
initiated an appeal in regard to these issues as reflected on the 
title page.  

The Veteran testified before the undersigned Veterans Law Judge 
at a November 2008 hearing conducted at the RO.  A transcript of 
the hearing is associated with the claims file.

The issues of entitlement to service connection for numbness of 
the hands and feet, plantar fasciitis, restless leg syndrome on 
the left, high blood pressure, sleep apnea, chest pain, and right 
rotator cuff tendonitis with arm pain, as well as the issues 
regarding the evaluation of service-connected hemorrhoids, tinea 
pedis, headaches, and GERD with gastritis, being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that in correspondence received in 
February 2010, the Veteran raised the issue of entitlement 
to service connection for a dental disorder.  This issue 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a November 1993 rating decision, the AOJ denied service 
connection for a gastrointestinal disability.  The Veteran did 
not initiate an appeal.  

2.  The Veteran filed a claim regarding service connection for a 
gastrointestinal disorder on February 15, 2000.


CONCLUSION OF LAW

The criteria for an effective date, prior to February 15, 2000, 
for the grant of service connection for GERD with gastritis, have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.151, 3.155, 3.400(b)(2)) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been granted 
and the initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudicative process, particularly those 
pertaining to the duty to assist and issuances of rating 
decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 
7105(d) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit; and (2) based on the claimant's contentions as well as 
the communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

Criteria

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection, a claim reopened after 
final disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to an effective date, prior to 
February 15, 2000, for the grant of service connection for GERD 
with gastritis.  Having considered the evidence, the Board finds 
that an effective date, prior to February 15, 2000, is not 
warranted.  

Service connection for a gastrointestinal disorder was denied in 
a November 1993 rating decision and the Veteran did not appeal 
within one year and that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  Previous determinations, which are 
final and binding, including decisions regarding claims for 
service connection, will be accepted as correct in the absence of 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

On February 15, 2000, the Veteran filed a claim for gastritis and 
in a July 2008 rating decision, the AOJ granted service 
connection for GERD with gastritis, from February 15, 2000.  The 
Veteran contends, to include in VA Form 9s, dated in September 
2003 and February 2005, that an earlier effective date is 
warranted, essentially based on assertion that he has been 
seeking service connection for a gastrointestinal disorder since 
the original claim was denied in 1993.  

The Board notes that at the time of the November 1993 rating 
decision, the AOJ determined that the Veteran did not have a 
chronic gastrointestinal disability related to service.  The 
decision reflects relevant in-service findings, to include a 
March 1989 x-ray examination report noting moderate 
gastroesophageal reflux, as well as a normal upper 
gastrointestinal series and normal findings at separation, and a 
VA opinion noting a history of onset of peptic ulcer during 
service.  The Veteran did not appeal the November 1993 rating 
decision in which the claim was denied.  Although not 
specifically alleged in this case, the Board notes that a 
disagreement as to how the evidence was weighed is not CUE.  Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).  

The November 1993 rating decision regarding a gastrointestinal 
disorder is final.  When a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective date 
is the date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).  Thus, the claim on appeal in this case was 
received on February 15, 2000, the effective date assigned for 
the grant of service connection for GERD with gastritis.  
Assignment of an effective date other than February 15, 2000, is 
not warranted.

In this case, the Board finds that the date of claim is 
controlling and an effective date prior to February 15, 2000 may 
not be assigned.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Court has clearly recognized that pursuant to 38 U.S.C.A. § 5110, 
the effective date of an award shall not be earlier than date of 
receipt of application therefore.  In addition, a specific claim 
must be filed.  38 U.S.C.A. § 5101.  A claim to reopen was not 
filed prior to February 15, 2000 and the statutes clearly 
establish that an application must be filed.  See Wells v. 
Principi, 3 Vet. App. 307 (1992).  Therefore, entitlement to an 
effective date, prior to February 15, 2000, for the grant of 
service connection for GERD with gastritis is denied.

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.


ORDER

An effective date, prior to February 15, 2000, for GERD with 
gastritis is denied.  


REMAND

In a December 2009 rating decision, the AOJ granted service 
connection for headaches, and after certification of the case to 
the Board in February 2010, in March 2010, the AOJ denied service 
connection for plantar fasciitis, restless leg syndrome on the 
left, high blood pressure, sleep apnea, chest pain, and right 
rotator cuff tendonitis with arm pain.  In April 2010, the 
Veteran filed a notice of disagreement as to the initial 
evaluation assigned for headaches and as to the denial of service 
connection for plantar fasciitis, restless leg syndrome on the 
left, high blood pressure, sleep apnea, chest pain, and right 
rotator cuff tendonitis with arm pain.  A statement of the case 
has not been issued in regard to these issues.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding the Board should remand 
the issue to the RO for the issuance of a statement of the case 
when a notice of disagreement had been timely filed).  38 
U.S.C.A. § 7105.  After a statement of the case is issued, the 
Veteran must submit a timely substantive appeal in order for the 
issue(s) to be perfected for appeal to the Board.  38 U.S.C.A. § 
7105.

The Board notes that additional relevant evidence has been 
associated with the claims file since the issuance of the most 
recent December 2009 supplemental statement of the case, to 
include records, dated in April 2010 and March 2010, noting 
prescribed bed rest due to service-connected headaches and 
records referencing colorectal screening, neurologic 
consultation, polyarthralgia, and hemorrhoids.  The Veteran has 
not waived initial AOJ consideration of the additional evidence.  

In addition, the Board notes that in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  In addition, the 
Board notes that while the mere passage of time does not require 
a new VA examination where an otherwise adequate examination has 
been conducted, an indication that the disability has increased 
in severity may warrant a new examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007).  

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 
447, 454 (2009), the Court held that when entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
raised during the adjudicatory process of an underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim for 
benefits for the underlying disability.  The April 2010 records 
note interference with work due to service-connected headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the 
case in regard to the initial evaluation 
assigned for headaches and as to the issue of 
service connection for plantar fasciitis, 
restless leg syndrome on the left, high blood 
pressure, sleep apnea, chest pain, and right 
rotator cuff tendonitis with arm pain.

2.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to service-connected GERD with 
gastritis during the relevant period.  The 
claims file must be made available for review 
in conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion in regard to 
the degree of impairment due to the service-
connected gastrointestinal disability during 
the relevant period, to include an opinion in 
regard to any impact on employability due to 
service-connected disabilities.  If any 
increase in the degree of impairment is 
identified during the relevant period, the 
date of any increase should be reported, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.

3.  The AOJ should readjudicate the claims 
regarding service connection for numbness of 
the hands and feet, as well as the claims in 
regard to the evaluations of hemorrhoids, 
GERD with gastritis, and tinea pedis.  The 
AOJ should review all development for 
compliance with this remand and review all 
opinions obtained for adequacy.  Any 
additional action in that regard should be 
accomplished before returning the claims file 
to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued in 
regard to these issues and the Veteran 
afforded a reasonable opportunity in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


